Citation Nr: 0418661	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and February 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The veteran's case was 
remanded for additional development in August 2003.  It is 
again before the Board for appellate review.


FINDING OF FACT

The veteran has a bipolar disorder that first manifested 
itself during his period of active military service.


CONCLUSION OF LAW

The veteran has bipolar disorder that is the result of 
disease incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from January 1965 to 
October 1968.  His DD 214 reflects that his military 
occupation specialty was as a fuel specialist.

The veteran's service medical records (SMRs) are negative for 
any indication of complaints or treatment relating to a 
psychiatric disorder.  The veteran's separation examination 
reported no abnormalities.

The veteran submitted his original claim for disability 
compensation benefits in April 1993.  At the time the veteran 
indicated that he and his wife had been married to each other 
twice.  The first time from January 1970 to May 1977, and the 
second time from June 1977.

The veteran submitted an undated statement from Comprehensive 
Care Center with his claim.  The statement noted that the 
veteran had bipolar chemical imbalance and was a manic-
depressive.

Associated with the claims file are VA treatment records for 
the period from April 1991 to May 1993 and a VA discharge 
summary for a period of hospitalization from March 28, 1991, 
to April 5, 1991.  The summary reported that the veteran was 
treated for bipolar disorder and chronic, continuous ethanol 
abuse.  The summary said that the veteran had an 11-year 
history of bipolar disorder.  He had been treated as an 
outpatient since that time.  He had a positive family history 
with his brother and mother having the disorder.

The VA outpatient records document the veteran's subsequent 
outpatient therapy to address his alcohol abuse problem and 
bipolar disorder.  An entry dated September 30, 1991, 
recorded that the veteran's spouse said the veteran was doing 
better at that time than at any other time in the 21 years 
she had known him.  A November 1991 entry noted that the 
veteran reported being depressed and complained of 
irritability.

The veteran was afforded a VA psychiatric examination in May 
1993.  The veteran told the examiner that he had been sick 
over the years with periods of remission and exacerbation.  
The examiner remarked that the veteran knew a lot about his 
military specialty and was able to discuss various types of 
aircraft, fuel capacities and fuel type.  The examiner noted 
that the veteran told of working continuously for 36 hours 
while stationed on Okinawa and not thinking anything of it.  
There was one occasion where he was not relieved for 56 
hours.  He related how a noncommissioned officer was upset 
with him for not taking a break.  The veteran considered it a 
patriotic duty to work hard as he had a lot of energy.  The 
veteran gave a history of difficulty in his interpersonal 
relationships with fellow workers, and supervisors.  The 
examiner said that the veteran was able to work for 23 years, 
with periods of functioning and periods of dysfunctional 
level of working that was perceived by his supervisors and 
fellow workers as arguing with people and bosses.  The 
veteran described himself as having physical restlessness 
with level of activity accelerating and apparent decreased 
need for sleep with distractibility in his attention.  He 
gave a history of buying things that he did not need.  

The examiner provided diagnoses of bipolar disorder, manic 
type, alcohol abuse (sober for the last two years) and past 
history of marital problems.  The examiner said the history 
would indicate that the veteran had apparent bipolar disorder 
even in his teens that continued through his service years.  
He said the veteran was able to function much better 
initially in the service but it was much more evident that he 
was showing some bipolar disorder at the latter part of his 
service years.  

The veteran submitted treatment records from C. W. Briscoe, 
M.D., for the period from February 1987 to February 1991, in 
June 1995.  The records document ongoing treatment for 
bipolar disorder during that period of time.

The veteran submitted his current claim for benefits in 
November 1999.  He submitted additional medical evidence from 
several providers in January 2000.

Records from a J. L. Becknell, M.D., for the period from 
October 1969 to March 1970, reflect that the veteran was 
first seen in October 1969 with complaints regarding his 
blood pressure.  The veteran was noted to be worried in 
November 1969.  He was prescribed Atarax that same month.  
The veteran was noted to still be depressed in December 1969 
and was prescribed Elavil.  Entries in January 1970 reported 
on a continuous nervousness on the part of the veteran.  He 
was prescribed Valium to address his symptoms.  

Additional private treatment records were associated with the 
claims file that show ongoing treatment for the veteran's 
bipolar disorder.  However, none of the records provided a 
nexus between the veteran's diagnosis of bipolar disorder and 
his military service.  Several of the medical entries noted a 
history and treatment of bipolar disorder for the veteran's 
mother.

The veteran and his spouse testified at a hearing at the RO 
in April 2001.  The veteran testified regarding his duties as 
a refueling specialist in service.  He told how he would 
drive fuel trucks and refuel airplanes at his several duty 
stations.  He said that there were several times in service 
where he wanted to seek treatment for his psychiatric 
symptoms; however, he felt that if he did, he would 
jeopardize his ability to get an honorable discharge.  He 
also said that his normal shift was 12 hours a day, seven 
days a week.  Sometimes he worked longer hours due to a heavy 
workload.  He related one instance of where he performed 
duties as a fuel truck driver for 50 hours because his 
superiors had forgotten to relieve him.  The veteran said 
that he drank when off duty in an effort to sleep but it did 
not work.  He testified that he first sought treatment after 
service in October 1969.  The veteran went to see the doctor 
because he felt nervous and because of high blood pressure.  
He said he was nervous and restless and had trouble sleeping.  
He stopped seeing the doctor but continued with his drinking 
as a means of self-medicating.  The veteran's spouse 
testified that, at that time, the veteran seemed like he 
could not rest.  He was up and down and his drinking helped 
him to relax.

The veteran said several of his physicians had told him that 
they thought that his psychiatric symptoms began in service.  
The veteran further testified that he got so depressed in 
1991 that he attempted suicide and this led to his 
hospitalization and treatment by VA.  The veteran's spouse 
testified that they were married in 1970 (January 1970) and 
that she knew him for approximately six months prior their 
marriage.  She said that he was always nervous.  She also 
said that the veteran just seemed to never be able to rest or 
relax.  The veteran testified that one of his brothers and 
his mother were both diagnosed with bipolar disorder.  After 
service, the veteran worked with the highway department for 
23 years.  He said he did not get along well with people at 
work.  He took an early retirement because he could not work 
with them anymore.  

The veteran's case was remanded by the Board in August 2003.  
He was afforded a VA psychiatric/psychological examination in 
January 2004.  The report was signed by a VA psychiatrist and 
VA psychologist.  The examiners reported on the veteran's 
history of military service and assignment as refueling 
specialist.  The report noted that it was during the 
veteran's long shifts that he appeared to have begun to show 
symptoms of his present mental condition.  It was noted that 
he did not seek or obtain treatment in service.  The veteran 
worked for 23 years at the highway department after service.  
He was married to his wife twice, divorcing the first time 
for four months because of his drinking.  The veteran had 
been on Social Security disability since 1995.  The veteran 
was prescribed Xanax by his private physician and had taken 
it for the previous nine years.  The veteran would become 
extremely uncomfortable and anxiety stricken if he did not 
take his medication.  The examiner said that the veteran 
complained of what he called nervousness and wept readily 
during the interview when describing incidents in his history 
where he was depressed and anxious.  The veteran said that 
his "mental condition" started when he was stationed on 
Okinawa and had gone downhill since.  The veteran further 
reported periods in which he would get "wound up."  During 
these episodes he would go several nights without sleeping.  

The diagnoses were bipolar I disorder, most recent episode 
hypomanic; and, alcohol abuse secondary to bipolar disorder, 
in full remission.  The examiners stated that the veteran's 
record and verbal report revealed no evidence of a 
psychological disorder prior to his service.  They also noted 
that there was no record of any treatment for mental disorder 
during service.  The examiners noted that the veteran worked 
double and triple eight-hour shifts while stationed on 
Okinawa.  They stated that, although the veteran was not 
treated during service, the symptoms reported by the veteran 
clearly were present during his period of active duty.  After 
service, the veteran was employed by the same employer for 23 
years despite chronic alcoholism and cycles of depression and 
agitation, which approached a hypomanic level at times.  The 
examiners noted that the veteran had stopped drinking but 
still had mood cycles that occurred monthly.  Finally, the 
examiners stated that the veteran appeared to not have had 
psychological symptoms prior to service.  However, it 
appeared highly likely that his chronic psychological 
condition was service connected and continued to the present 
time.

The RO determined that the January 2004 examination report 
was inadequate and returned the report to the examiners for 
clarification.  The RO noted that the examiners did not 
provide a date for when the veteran was treated after 
service.  The examiners were asked to state how they 
determined that the veteran experienced symptoms during 
service.  Additionally, the RO found that, in order to be 
service connected when no disease was noted in SMRs, a 
psychosis must manifest itself to a compensable degree within 
one year of service.  The RO noted that the examiners had not 
pointed to any evidence to show that the veteran satisfied 
this requirement.  The examiners were requested to address 
the concerns expressed by the RO and to provide an addendum 
to the report.

The examiners issued an addendum in March 2004.  The 
examiners noted that they had reviewed the records that 
showed treatment specifically for bipolar disorder after 
service with VA beginning in 1991.  The examiners also noted 
evidence of record for the veteran's mother having been 
hospitalized for bipolar disorder.  They said that they found 
that to be of significance because of the well-known 
heritability of mood disorders such as bipolar disorder.  
Further, the examiners noted that there were no records of 
treatment in service.  They chose to restate their finding to 
reflect that the veteran was convinced that he had symptoms 
of bipolar disorder on active duty but sought no treatment 
for the condition and that there was no documentation to 
support his claim.  Finally, in regard to the development of 
a psychosis within one year, the psychologist said that he 
was not aware of the requirement.  It was noted that the 
veteran's record showed him with symptoms and treatment for 
bipolar disorder during at least the past 13 years.  The 
examiners stated that, in view of the long-term nature of the 
condition, it appeared more likely than not that some 
symptoms of bipolar disorder may have been displayed as early 
as during the veteran's active duty.  However this could not 
be substantiated by the documentation currently of record.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition to the above requirements for service connection, 
preexisting conditions have specific provisions that are 
applicable to a determination for entitlement to service 
connection.  Claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a "notation" of such conditions.  Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. 
West, 12 Vet. App. 254, 259 (1999) (history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material evidence 
in determinations as to inception (citing 38 C.F.R. § 
3.304(b))).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2003).  That presumption can be 
rebutted by clear and unmistakable evidence demonstrating 
that the increase in severity was due to the natural progress 
of the disorder.  See 38 C.F.R. § 3.306(b); Cotant v. 
Principi, 17 Vet. App. 116, 130 (2003); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

In this case there is no clear and unmistakable evidence to 
show that the veteran had an acquired psychiatric disorder 
prior to service.  The veteran's SMRs do not show any history 
of a psychiatric disorder prior to service.  The various VA 
and private medical records do not demonstrate a preexisting 
condition, despite the statements of the VA examiner in 1993.  
The considered opinion by the VA examiners in January 2004 
was that the veteran did not have a preexisting disorder.  
Thus, the Board concludes that the veteran did not have 
preexisting psychiatric disorder.

The Board also notes that Dr. Becknell's records document the 
veteran's treatment for "nervousness" as early as 1969, 
approximately one year after service.  The veteran was 
prescribed psychotropic medications of different types from 
November 1969 to January 1970 after which time he began to 
use alcohol to self-medicate.  

The veteran has given lay statements and testified to his 
elevated activity level in service and his ability to work 
long shifts without breaks.  His spouse has testified to the 
veteran's nervousness and inability to rest or relax from the 
onset of their relationship in 1969.  A condition that she 
says exists to the present.  Neither the veteran nor his 
spouse tried to provide a diagnosis of his symptoms; they 
simply reported what they were competent to report - that the 
veteran had high energy levels and was unable to rest or 
relax during and soon after service and continuing 
thereafter.

The May 1993 VA examiner felt that the veteran's 
symptomatology may have begun prior to service.  He stated 
that the veteran functioned better during his initial time in 
service but that it was much more evident that he was showing 
some bipolar disorder during his latter part of service.  The 
examiner further stated that the veteran began using alcohol 
as secondary to his bipolar disorder.  

The January 2004 VA examination report concluded that there 
was no evidence of preexisting bipolar disorder but that the 
veteran's descriptions of his activities and symptoms during 
service were evidence of bipolar disorder in service.  The 
examiners conceded that there was no documentation of 
treatment in service but considered the veteran's description 
of his activities, and his long hours of work, as evidence of 
someone with a bipolar disorder.  Although the examiners were 
not able to point to specific documentation in the record of 
a specific point in time that showed the veteran with a clear 
diagnosis of bipolar disorder that related to service, they 
still maintained their opinion that it was more likely than 
not that the veteran's symptoms of bipolar disorder were 
displayed as early as his active military service.

In weighing all of the evidence of record, both medical and 
lay, the Board finds that the evidence is at least in 
relative equipoise in regard to the question of service 
connection.  There is no opinion evidence of record that 
indicates that the veteran's bipolar disorder is not 
traceable to his period of military service.  The evidence of 
record is either silent or favorable in regard to service 
connection.  Further, the fact that the veteran's and his 
spouse's statements serve as the foundation of a history in 
this case is not detrimental to his claim.  The statements 
have simply noted behavior by an individual that qualified 
medical professionals have assessed as evidence of a bipolar 
disorder.  Such medical professionals are routinely asked to 
evaluate such evidence, relating to events in the past, and 
then to formulate an opinion as to whether the evidence 
provides a nexus to the current claim.  In this case, VA 
examiners did that in 1993 and 2004.  

The Board acknowledges that there is no documentation of 
treatment in service.  However, Dr. Becknell's records show 
prescribed psychotropic medication at a year after service.  
The 1993 VA examiner related the veteran's drinking to his 
bipolar disorder, drinking that began soon after service.  
The 2004 examiners found the veteran's behavior in service, 
and as documented in the other evidence of record, to be 
indicative of a bipolar disorder in service.  In light of 
this evidence, the Board finds that an award of service 
connection is in order.


ORDER

Service connection for a bipolar disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



